THEA            BRNE




                            September 12, 1950

Ron. v. c. Marshall                 Opinion NO. v-1106.
Executive Director
Texas State Soil                    Re:    Availability    of funds
  Conservation Board                       granted to a soil conser-
Temple, Texas                              vation district    by H.B.
                                           97, Acts 5lst Leg., R.S.
                                           1949, ch. $0, p. 1000,
                                           for payment of premiums
                                           on surety bonds of the
                                           district's    employees and
                                           officers    who are entrusted
                                           with funds or property.
Dear Sir:
             Your request    for   an opinion    reads in part as fol-
lows:
        nWe desire the opinion of your office    regard-
        ing the legality   of payment of bond premiums
        by Soil Conservation District   Supervisors   out
        of funds provided in House Bill 97, Acts of
        the 51st Legislature,   Regular Session 1949.
        "We are advised that some district    supervisors
        have paid bond premiums out of state grants to
        the district    and other supervisors question
        such authority.     Soil Conservation Districts
        have had no grants of funds other than those
        received as provided in House Bill 97.
        "It is the feeling  of this board that since
        House Bill 97 requires that any member of the
        board or its employees entrusted with property
        or funds be bonded In an amount fixed by the
        board, that unless there is some prohibition
        elsewhere of which we have no knowledge, that
        to provide proper safeguard for state funds
        supervisors  should use any available  funds to
        pay for the bond protection  required.
        "State Warrants, as such,         are not Involved here
        as House Bill 97 provides         that checks drawn on
                                                                          .   . .



Hon. V. C. Marshall    - Page 2    (~-1106)                                         -.




     the depository  of the district,    signed by the
     chairman and secretary   of the board, are to be
     used in meeting obligations     of the district.
     “It seems that House Bill 97 neither authorfzes
     nor prohibits  the payment of required bond
     premiums from the funds granted to the dfstrict,
     but does require that such bond be procured.”
             Soil conservation   districts   created under the pro-
visions    of Article   165a-4, VernonIs civil    Statutes,   are
political    subdivisions   of the State, bodies politic      and COP-
porate     performing governmental functions.       Atty. Gen. Op.
v-999 11950).      Section 6 of this statute provides for the
election    of five (5) supervisors     in each district    who shall
constitute     the governing board of the district;      directs  the
board to elect from its membership a chairman, vice-chairman,
and secretary;     and empmers the board to employ such officers,
agents, and employees, permanent and temporary, as it may re-
quire, and shall determine their qualifications,          duties,  and
compensation.      This section also provfdes:
           “The supervisors shall provide for the exe-
     cution of surety bonds for all employees and of-
     ficers who shall be entrusted with funds OP prop-
     erty. n
             House Bill 97, Acts 51st Leg., ROS, 1949, chO 540,
p* 1000, grants to the soil conservation     districts  of this
State the sum of $2,5OO,OOO for each year of the current bfen-
nfum, subject to certain restrictions     on the expendfture there-
of.   The money so granted and appropriated     to such dfstrfcts
was undoubtedly for the purpose of enabling them as polltfeal
subdivisions    of the State, bodfes polPtic and corporate,     and
as agencies of the State to perform the governmental functions
authorized by Article    165a-4.
           Sections   1, 2, 3, 4, and 6 of the approprfatfon       bfll
under consideration    provide, respectfvely, as follows:
            Sec. 1.   “All   grants to soil conservatfon
     districts   shall be    made by the State Soil Conser-
     vation Board based      on the Board’s determination
     of equity and need      of the distrfct  applying for
     grant 0n
_-
     Hon. V. C. Marshall   - Page 3    (V-1106)


                 Sec. 2.  "Approval of all grants to soil
          conservation   districts     as provided for in this
          Act shall be certified       to the State Comptroller
          of Public Accounts by the State Soil Conserva-
          tion Board.    Such certification       of approval by
          the State Soil Conservation Board presented to
          the said Comptroller shall be sufficient          auth-
          ority for the Comptroller to issue his warrant
          against any appropriation        made for grants to
          soil conservation     districts,    and shall also be
          sufficient   authority for the State Treasurer to
          honor payment of such warrants."

                 Sec. 3. "An annual audit of the accounts
          of receipts    and disbursements together with an
          inventory of supplies and equipment of all dis-
          tricts   receiving  grants, as is provided in this
          Act, shall be made by the State Auditor and effi-
          ciency expert.     A maximumfee for the auditing
          of the accounts of a district      shall be set up by
          the State Auditor and efficiency      expert bearing
          as nearly as possible     the actual expense incurred
          in making such audits.      The expense of the audit
          shall be paid by each soil conservation      district
          involved out of local fw          A report of such
          audits shall be made available      to the Governor
          of the State, to the State Soil Conservation Board,
          and the Members of the Legislature."
               Sec. 4.   "The supervisors    of soil conserva-
          tion districts  shall-provide   for the execution
          of surety bonds for all employees and officers



                 sec. 6. "Grants to soil conservation      dis-
          tricts   as provided in this Act, when received by
          the district,    shall be deposited in the name of
          the district;    such deposit shall be with a State
          or National bank or banks.      Any withdrawal of such
          funds so deposited to the credit of the district
          may be withdrawn only on approval of the board of
          supervisors    of the district.   All checks or orders
          for such withdrawal shall be signed by the chair-
          man and secretary     of the board of supervisors     of
          the district."
Hon. V. C. Marshall    - Page 4    (v-1106)


            We have been informed by the State Comptroller
of Public Accounts that each soil conservation    district
whose application    for a grant had been approved and certf-
fied to him by the State Soil Conservation Board had been
issued a warrant on the State Treasury for the amount so
certified.    We presume the governing board of each such
district   has deposited the amount so received in some bank
or banks to its credit in compliance with the provisions
of Section 6.
           Before we can answer your question it must first
be determined whether the statute or House Bill 97 makes
the payment of premiums on such surety bonds the responsi-
bility  of the districts.
            It will be observed that both Section       6 of the
statute   and Section 4 of House Bill 97 provfde:

            “The supervisors  shall provide for the
      execution of surety bonds m      all employees
      and officers  who shall be entrusted with funds
      or property.”    (Emphasis added.)
             This language does not provide for the execution
of surety bonds & such employees and officers,            but does
provide : “The supervisors        shall provfde for the execution
of surety bonds w        all employees and officers      who shall be
entrusted with funds or property.”           (Emphasfs added.)    The
usual and ordinary meaning of the verb “provfde” is “to sup-
  tz or,,furnlsh.”     34 Words and Phrasea, (Perm. Ed, 1940-j
:    .    The power to rovide includes the power to purchase.”
Dancv v. Davw           1 is3 S.W.2d 195 (Tex. Civ, App. 1944, er-
ror ref.).      The p;eposition     “for” has several meanings ) fn-
eluding “on account of;N “in favor of;” ‘in behalf of.”
Webster’s New International        Dictionary,    (2d Ed.) 1938.   The
Legislature     is presumed to have intended that the words
“provide” and “for” be given their usual and ordinary mean-
lng . Therefore,     it has required the governing board of each
soil conservation      district   to supply or furnish surety bonds
for its employees and officers          who shall be entrusted with
funds or property and to pay the premiums thereon,
             Having reached the conclusion   that Payment of Prem-
iums on surety bonds provided by a district      for a certafn
class of Its employees and officers      is the responsfbilfty of
the district    it becomes necessary to determine whether such
premiums may be paid out of the money granted to the district
by House Bill 97.
Hon. V. C. Marshall - Page 5    (v-1106)


          Section 7 of the statute and Subsection F, Section
4 of House Bill 97 each specificallyauthorize the governing
board of a soil conservationdistrict "to accept donations,
gifts, and contributionsIn money . . . from this State or
any of its agencies, and to use or expend such monies. . .
or other contributionsin carrying on its operations."
          Section 3 of House Bill 97 specificallyprovides
that each district shall pay out of its local fa    the ac-
tual expenses incurred by the State Auditor in making an an-
nual audit of the district. This provision clearly prohibits
a district from paying such expenses out of the money granted
to it by the State. Section 4 of House Bill 97 requires the
governing board of each district to provide surety bonds for
all of its employees and officerswho shall be entrustedwith
funds or property, but does not provide that the premiums on
such bonds shall be paid out of "local funds" of the district.
          Since the Legislaturedid not provide in Section 4
that premiums on surety bonds should be paid by each district
out of its local funds, and since we have found no provision
in the statute or in House Bill 97 requiring the payment of
such premiums out of any particular fund, we think it neces-
sarily follows that the money granted to each district by
House Bill 97 may be used for the payment of premiums on such
surety bonds.
                               SUMUARY
         The governing boards of soil conservationdis-
    tricts may pay premiums on surety bonds provided by
    them "for all employees and officerswho shall be
    entrustedwith funds or property" out of funds
    granted to the districts by House Bill 97. (Acts
    5lst Leg., R.S. 1949, ch. 540, pa 1000).
                                Yours very truly,
APPROVED:                         PRICE DAMIEL
                                Attorney General
C.K. Richards
Trial &Appellate Division
                                 B+=-W~--cg
Everett Hutchinson              BY
Executive Assistant               Bruce W. Bryant
                                  Assistant
Charles D. Mathews
First Assistant
BWB:wb